Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Continued Examination filed 10/14/21 which has been entered. Claims 1, 5, 7, 13, and 22-23 have been amended. Claim 3 has been cancelled. No claims have been added.  Claims 1, 4-5, and 7-24 are still pending in this application, with Claim 1 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, and 7-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In light of Examiner’s interpretation of the claimed limitation below in the 112(b) rejection, “the amplifier connected to the receiver is put in a high impedance state” was not originally disclosed. The Applicant’s specification specifically says “in the measurement mode the amplifier is disabled, in particular switched to a high impedance state” in lines 23-25 on page 5. No further details are provided on what constitutes a high impedance state. A high impedance sate could simply mean that the amplifier is disabled by opening a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 7-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

               Referring to claims 1, 4-5, and 7-24, claim 1 states “in the measurement mode the amplifier connected to the receiver is put in a high impedance state”. It is unclear if this means 1) simply the amplifier, as modified by the language stated earlier in the claim “the amplifier is connected to the receiver”, in which case once something else occurs, the amplifier could be disconnected from the receiver. Or 2) that the amplifier is physically and electrically connected to the receiver during the high impedance state, meaning no open circuit. In light of Applicant’s arguments, Examiner interprets as 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4-5, 12-13, 15, 16-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. US Publication No. 20170223467 (from IDS) in view of Andersson US Patent No. 5815581, Marrah et al. US Patent 5014316, and Agarwal et al. UK Patent Publication 2547490 (from IDS).

              Referring to claim 1, Jensen et al. teaches a hearing device (Fig. 4: hearing aid 400), comprising: an input transducer (Fig. 4: input transducer 401); a signal processor (Fig. 4: controller 408, compensators 403, 404; para 0105: “various hearing aid functionalities, such as hearing loss compensator 403 and receiver non-linearity compensator 404 may be implemented as separate electronic units or may be integrated in one or several digital signal processors“); an amplifier (Fig. 4: output converter 406; para 0004: “hearing aid will alleviate a hearing loss by amplifying; a receiver (Fig. 4: output transducer 103), a measurement bridge circuit (5) connected to the receiver (4) in parallel with the amplifier (3) (Fig. 3; Fig. 4: signal generator 407 connected in parallel with output converter 405; para 0065: “The signal generator 407 applies a measurement signal to the output transducer 103 in the manner disclosed in the embodiment of FIG. 3”), wherein the input transducer is connected to the signal processor, the signal processor is connected to the amplifier, and the amplifier is connected to the receiver (Fig. 4: input transducer 401 connected to compensators 403, 404, connected to output converter 405, connected to output transducer 103), wherein the measurement bridge circuit is adapted to controllably supply the direct current or the alternating current to the receiver and to measure a voltage at the receiver (para 0068: “the voltage V.sub.aux at the first measurement point may be expressed as: V aux = ( V bias + V signal ) .times. Z receiver ( Z receiver + R ref ) wherein V.sub.bias is the voltage supplied by the DC voltage supply 205, V.sub.signal is the AC voltage supplied by the sinus generator 101”; Fig. 3: first measurement point 104 at output transducer 103), wherein the hearing device is operable in a normal mode and in a measurement mode (para 0057: “the hearing aid 400 is adapted such that it can switch between being in a normal operation mode and being in a receiver measurement mode”), wherein in the normal mode the amplifier is enabled and provides an amplified output signal to the receiver (Fig. 4: normal operation mode turns on output converter to output amplified signal of hearing aid; para 0067: “when the hearing aid is in normal operation mode the output switching circuit 406 provides that the sinus generator 101 (which may also be denoted small signal generator), the reference resistor 102, the DC voltage supply 205 and the switching circuit 306 is not part of the main signal path in the hearing aid 400.”), and wherein in the measurement mode the amplifier is put in a high impedance state (Fig. 4: output converter in in high impedance state when the hearing aid in in the receiver measurement mode, as shown), and the measurement bridge circuit supplies the direct current or the alternating current to the receiver and measures the voltage at the receiver (para 0068: “the voltage V.sub.aux at the first measurement point may be expressed as: V aux = ( V bias + V signal ) .times. Z receiver ( Z receiver + R ref ) wherein V.sub.bias is the voltage supplied by the DC voltage supply 205, V.sub.signal is the AC voltage supplied by the sinus generator 101”; Fig. 3: first measurement point 104 at output transducer 103).
              However, Jensen et al. does not teach a class D amplifier with H-bridge per se, but Andersson teaches the amplifier is a class D amplifier (abstract: “hearing aid amplifier circuit employs a Class D amplifier”) with an H-bridge (Fig. 5: H-bridge switch 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a class D amplifier with H-bridge, as taught in Andersson, in the hearing aid of Jensen et al. because it is known to be an efficient amplifier that “dissipates very little energy in operation.”
              However, Jensen et al. and Andersson do not teach an actual connection between element when switched off, but Marrah et al. teaches an element connected to another element put in a high impedance state (Column 10, Lines 65-68 to Column 11, Line 1: “both transistors 509 and 512 are disabled (biased off or turned off) and no signal passes between the terminals 501 and 515 since a high impedance, essentially an open circuit exists between the terminals 501 and 515”). Both Jensen et al. and Marrah et al. teach high impedance states between two circuit elements, therefore it would have been obvious to one having ordinary skill in the art to replace the switch of Jensen et al. with transistor gates connected between the signal generator 407 and the transducer 103 and the output converter 405 and the transducer 103 in the device of Jensen et al. and Andersson because both ways allow for selective circuits to be enabled or disabled by being put into a high impedance state, which is “essentially the measurement bridge circuit (5) connected to the receiver (4) will still be in parallel with the amplifier (3).
               However, Jensen et al., Andersson, and Marrah et al. do not teach a current steering converter, but Agarwal et al. teaches the direct current or the alternating current is provided by a respective current steering digital-to-analogue converter (Fig. 3: DAC-A, DAC-B; para 0029). Both Jensen et al. and Agarwal et al. teach ways of providing current, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in the use of current steering converters, as taught in Agarwal et al., for the current production of Jensen et al. in the hearing device of Jensen et al., Andersson, and Marrah et al. because both systems are able to provide current to a load.
              Referring to claim 4, Jensen et al. teaches the measurement bridge circuit is controllable by an output of the signal processor (para 0064).    
               Referring to claim 5, Agarwal et al. teaches a first current steering digital-to- analogue converter and a second current steering digital-to-analogue converter (Fig. 3: DAC-A, DAC-B; para 0029) and Jensen et al. teaches a first current is controlled by a first output of the signal processor, and wherein a second current is controlled by a second output of the signal processor (para 0054). Motivation to combine is the same as in claim 1.          
              Referring to claim 12, Jensen et al. teaches the measurement bridge circuit comprises a resistor as a minimal load when no receiver is connected to the hearing device or when the receiver is incorrectly connected to the hearing device (Fig. 3: resistor 102 is part of measurement circuit).
              Referring to claim 13, Jensen et al. teaches a method for testing the hearing device of claim 1, based on employing the measurement bridge circuit connected to the receiver of the hearing device in parallel with the amplifier of the hearing device (Fig. 3; Fig. 4: signal generator 407 connected to output transducer 103 and connected in parallel with output converter 405; para 0065: “The signal generator 407 applies a measurement signal to the output transducer 103 in the manner disclosed in the embodiment of FIG. 3”), the method comprising the steps of: putting the amplifier in a high impedance state (Fig. 4: output converter in in high impedance state when the hearing aid in in the receiver measurement mode, as shown) to change operation of the hearing device from a normal mode, in which the amplifier is enabled and provides an amplified output signal to the receiver, to a measurement mode (para 0057: “the hearing aid 400 is adapted such that it can switch between being in a normal operation mode and being in a receiver measurement mode”); applying with the measurement bridge circuit a direct current and/or an alternating current to the receiver (para 0068: “the voltage V.sub.aux at the first measurement point may be expressed as: V aux = ( V bias + V signal ) .times. Z receiver ( Z receiver + R ref ) wherein V.sub.bias is the voltage supplied by the DC voltage supply 205, V.sub.signal is the AC voltage supplied by the sinus generator 101, Z.sub.receiver is the receiver impedance to be determined, and R.sub.ref is the resistance of the reference resistor 102.”); measuring with the measurement bridge circuit a voltage at the receiver (para 0065: “signal generator 407 applies a measurement signal to the output transducer 103 in the manner disclosed in the embodiment of FIG. 3. The voltage at the first measurement point 104”); detecting a presence or absence of a fault condition based on the measured voltage (para 0058: “whether the receiver is malfunctioning”; para 0059: “an alert is issued if an estimated measure of the receiver non-linearity exceeds a predetermined threshold”), Andersson teaches the amplifier is a class D amplifier (abstract: “hearing aid amplifier circuit employs a Class D amplifier”) with an H-bridge (Fig. 5: H-bridge switch 16), Marrah et al. teaches putting an element connected to another element in a high impedance state (Column 10, Lines 65-68 to Column 11, Line 1: “both transistors 509 and 512 are disabled (biased off or turned off) and no signal passes between the terminals 501 and 515 since a high impedance, essentially an open circuit exists between the terminals 501 and 515”), and Agarwal et al. teaches providing the direct current or the alternating current via the respective current steering digital-to-analogue converter (Fig. 3: DAC-A, DAC-B; para 0029).  Motivation to combine is the same as in claim 1.
              Referring to claim 15, Jensen et al. teaches at least one of the following based upon detecting the presence or absence of a fault condition: providing an optical fault indication signal; providing an acoustic signal via the receiver; disabling adjusting of one or more hearing device settings when the presence of a fault condition has been detected; disabling at least one function of the hearing device when the presence of a fault condition has been detected (para 0059).
a frequency of the alternating current applied to the receiver is varied to provide a frequency sweep or a polyphonic signal to the receiver as a test signal (para 0046).
              Referring to claim 17, Jensen et al. teaches detecting the presence or absence of a fault condition is based on determining an impedance of the receiver as a function of a frequency of the alternating current applied to the receiver and comparing the determined impedance with pre-determined reference data (paras 0058-0059, 0062).
              Referring to claim 18, Jensen et al. teaches the method is started upon each powering-on of the hearing device (para 0058).
              Referring to claim 21, Jensen et al. teaches the method is started by a user by operating a control element at the hearing device or at a hearing device accessory (para 0058).
               Referring to claim 22, Agarwal et al. teaches the respective steering digital-to- analogue converter (Fig. 3: DAC-A; para 0029) and Jensen et al. teaches a current is controllable by an output of signal processor (para 0054). Motivation to combine is the same as in claim 1.
               Referring to claim 23, Agarwal et al. teaches the respective steering digital-to- analogue converter is controllable by an output of an audio delta-sigma converter (Fig. 3: DAC-A; para 0029) and Jensen et al. teaches a current is controllable (para 0054). Motivation to combine is the same as in claim 1.

Claims 7-11, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., Andersson, Marrah et al., and Agarwal et al., as applied to claims 1 and 13 above, and further in view of Tiscareno et al. US Publication 20110116643 (from IDS).

              Referring to claim 7, Jensen et al. teaches the hearing device is adapted to detect a presence of a fault condition (para 0058), however, Jensen et al., Andersson, Marrah et al., and Agarwal et al. do not teach detecting a fault condition based on the device being correctly placed within an ear or not, but Tiscareno et al. teaches if at least one of the following is determined to be incorrect based on at least one measurement of the voltage at the receiver: the receiver is correctly connected to the hearing device; the connected receiver is of a certain, desired receiver type; the hearing device is correctly placed within an ear canal of a user of the hearing device; a sound outlet of the hearing device is not obstructed (para 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect fault if the device is not properly place within an ear, as taught in Tiscareno et al., in the device of Jensen et al., Andersson, Marrah et al., and Agarwal et al. because it can alert the user to adjust the positioning of the hearing device in order to obtain more optimal performance.
              Referring to claim 8, Jensen et al. teaches the hearing device further comprises a non-volatile memory storing reference data, pertaining to one or more amplitude and frequency peaks of an impedance of the receiver, and wherein the one or more peaks are determined by measuring the impedance of the receiver when the hearing device is being sealingly, worn in an ear canal of the user and/or when the hearing device is not being worn (paras 0059-0062). 
              Referring to claim 9, Jensen et al. teaches the hearing device is adapted to detect a presence or absence of a fault condition based at least partly on the reference data (para 0059).
              Referring to claim 10, Tiscareno et al. teaches the hearing device is adapted to detect the presence or absence of a fault condition based on one or more of the following: a direct current impedance of the receiver, in particular determined by applying a direct current to the receiver, as an indication whether the receiver is correctly connected to the hearing device and as an indication whether a certain, desired receiver type is connected to the hearing device, the latter being dependent on a comparison of a quantity related to the at least one measurement of the voltage at the receiver with a predetermined reference value or range representative for the certain, desired receiver type; an alternating current impedance of the receiver determined by applying an alternating current to the receiver, as an indication whether the hearing device is correctly placed within the ear canal of the user and as an indication whether the receiver is not obstructed, both in particular being dependent on a comparison of a quantity related to the at least one measurement of the voltage at the receiver with one or more predetermined reference values representative for the hearing device being properly sealingly, worn in an ear canal of the user and/or for the receiver not being obstructed (paras 0039-0040). Motivation to combine is the same as in claim 7.
              Referring to claim 11, Jensen et al. teaches the hearing device is adapted to perform at least one of the following based on the presence or absence of a fault condition: provide an optical fault indication signal; provide an acoustic signal via the receiver; disable adjusting of one or more hearing device settings when the presence of a fault condition has been detected; disable at least one function of the hearing device when the presence of a fault condition has been detected (para 0059).
              Referring to claim 14, Jensen et al. teaches the measured voltage is indicative of a direct current or an alternating current impedance of the receiver, based upon which the presence of a fault condition (paras 0058, 0062), however, Jensen et al., Andersson, Marrah et al., and Agarwal et al. do not teach detecting a fault condition based on the device being correctly placed within an ear or not, but Tiscareno et al. teaches is detected if at least one of the following is determined to be incorrect: the receiver is correctly connected to the hearing device; the connected receiver is of a certain, desired receiver type; the hearing device is correctly placed within an ear canal of a user of the hearing device; a sound outlet of the hearing device is not obstructed (para 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect fault if the device is not properly place within an ear, as taught in Tiscareno et al., in the method of Jensen et al., Andersson, Marrah et al., and Agarwal et al. because it can alert the user to adjust the positioning of the hearing device in order to obtain more optimal performance.
              Referring to claim 24, Jensen et al. teaches the hearing device is adapted to detect a presence or absence of a fault condition based at least partly on a comparison of a quantity related to the at least one measurement of the voltage at the receiver with at least part of the reference data (paras 0058-0059).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., Andersson, Marrah et al., and Agarwal et al., as applied to claims 1 and 13 above, and further in view of Boretzki et al. US Publication 20130322669.

              Referring to claim 19, Jensen et al., Andersson, Marrah et al., and Agarwal et al. do not explicitly teach all scenarios where the testing might be performed, but Boretzki et al. teaches the method is started when initiating fitting of the hearing device to needs and preferences of the user when initiating a self-fitting session or a remote fitting session (para 0125). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform testing at the beginning of a remote fitting session, as taught in Boretzki et al., in the method of Jensen et al., Andersson, Marrah et al., and Agarwal et al. because it can allow for problems to be fixed before a hearing health professional programs the device further to help the individual wearer.
              Referring to claim 20, Jensen et al., Andersson, Marrah et al., and Agarwal et al. do not explicitly teach all scenarios where the testing might be performed, but Boretzki et al. teaches the method is started when initiating a remote support session (abstract, para 0125). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform testing at the beginning of a remote support session, as taught in Boretzki et al., in the method of Jensen et al., Andersson, Marrah et al., and Agarwal et al. because it can allow for problems to be fixed before a hearing health professional programs the device further to help the individual wearer.

Response to Arguments
Applicant’s arguments with respect to claim(s) amplifier connected to the receiver being put in a high impedance state have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive. 

Applicant states in para 3 under ‘Claim Rejection – 35 USC 103’ on page 9 of the remarks:
“Additionally, the cited references do not teach that the "measurement bridge circuit (5) [is] connected to the receiver (4) in parallel with the amplifier (3)," as recited by the claim. To support the rejection of this feature, the action cites to Jensen, Figs. 3 and 4, and [0065], and further to Liu (US 2014/0363014) as evidence that Jensen's circuit in Fig. 4 would be understood as a parallel connection. However, Liu merely teaches that a first path A and a second path B are alternately connected by a switching unit 1. As alternate connections, the paths themselves are not connected in parallel. To the extent Liu does provide for parallel paths, Liu [0012] describes the first path A and the second path B are connected in parallel with the microphone path C. That is, the microphone is connected in parallel with the other paths. But this does not mean that path A and the second path B are connected in parallel with each other. Rather, considering the above-noted switching, Liu is only sufficient to teach that path A is connected in parallel with microphone path C or path B is connected in parallel with microphone path C, not that paths A and B are ever connected in parallel. Accordingly, there is nothing in the prior art suggesting that one of ordinary skill in the art would understand Jensen's signal generator 407 to be connected in parallel with the output converter 405.”

Examiner respectfully disagrees. First of all, when two circuit paths are independent of one another, such as in Jensen, the two paths are considered to be in parallel. If the two paths are controlled by switches, even when both switches are off or when one switch is on, the two paths are still said to be in parallel. Second, Liu specifically says “the first path, the second path and a microphone path where the microphone is located are connected in parallel”, which means that all three paths are in parallel. It is true that Path B is in parallel with Path C and that Path A is in parallel with Path C, but it also means that Path Path A is in parallel with path B. Third, when the transistors of Marrah et al. replace the switches of Jensen et al., the two paths will be further connected in parallel. Therefore, the references teach two parallel paths.

Applicant states in para 4 under ‘Claim Rejection – 35 USC 103’ on page 9 of the remarks:
“Further, the cited references do not teach that "a direct current or an alternating current is provided by a respective current steering digital-to-analogue converter (7, 7')," as recited by the claim. With respect to the rejection of claim 3, the Office action relies on Agarwal to teach this feature and alleges it would be obvious to combine with Jensen because both systems are able to provide current to a load. However, simply because both systems provide current is not a reason in and of itself to particularly utilize a current steering DAC in Jensen, as claimed. That is, if Jensen already provides a current then there would be no reason to modify the reference. As Jensen does not teach or suggest anything about using a current steering digital-to-analogue converter, such a feature would not have been obvious.”

Examiner respectfully disagrees. First of all, even though Applicant argues that “the cited references do not teach that "a direct current or an alternating current is provided by a respective current steering digital-to-analogue converter””, Applicant has provided nothing further in evidence of this argument. Further, it later seems the Applicant acknowledges that Agarwal does teach this element, but argues against the rationale to combine. However, KSR rationale was used in the rejection. The reason that KSR provided additional rationale is because there are instances that don’t fall under teaching suggestion motivation. The KSR rationale of substitution is merely an additional acceptable rationale when combining one of ordinary skill in the art could have substituted the current provider of Jensen with the current steering DAC of Agarwal and the results would have been predictable as both the current provider of Jensen and the current steering DAC of Agarwal provide current to run a circuit. Therefore, it is obvious to combine Agarwal with Jensen.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 

                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652